Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Carl Campos, a federal prisoner, appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 28 U.S.C. § 2241 (2012) petition. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Campos v. Warden, Fed. Corr. Inst., No. 2:15-ev-00525-TMC (D.S.C. June 8, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in *278the materials before this court and argument would not aid the decisional process.

AFFIRMED.